 



Exhibit 10.1
Farm Credit Services of America
FOURTH AMENDMENT TO CREDIT AGREEMENT
This Fourth Amendment to Credit Agreement (“Amendment’) is made and entered into
effective the 11th day of April, 2008, by and between Siouxland Ethanol, LLC
(hereinafter referred to as “Borrower”) and Farm Credit Services of America,
FLCA and Farm Credit Services of America, PCA (hereinafter referred to as
“Lender”) to amend and modify the Credit Agreement, dated May 4, 2006, as
previously amended (hereinafter referred to as the “Credit Agreement”). The
Credit Agreement and underlying Loan Documents are modified only to the extent
necessary to give effect to the terms of this Amendment and the remaining terms
of said Loan Documents, not otherwise inconsistent herewith, are ratified by the
parties. Capitalized terms used but not otherwise defined herein have the
respective meanings given to them in the Credit Agreement,
In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:

    The following sections are added to Article 2:

    Section 2.7 Fixed Rate Conversions. The Borrower may from time to time,
subject to the limitations set forth below, elect to convert up to 75% of the
then remaining principal outstanding under Credit Facility A (the “Term Loan”)
from the variable interest rate described in the Credit Agreement to a fixed
interest rate to be quoted by Lender in its sole discretion in each instance and
fixed as of the date of conversion (each amount thereof so converted, a
“Converted Amount”). Under this option, interest rates may be fixed on such
Converted Amounts and for such periods as Borrower shall elect, provided that:
(i) the minimum fixed rate period shall be 180 days; (ii) Converted Amounts may
be fixed in increments of $500,000.00 or multiples thereof; and (iii) the
maximum number of Converted Amounts in place at any one time shall be ten.
Notwithstanding the foregoing, interest rates may not be fixed for a period of
time that exceeds the then applicable maturity date for the Term Loan or would
require Borrower to repay any Converted Amount prior to the end of its
respective fixed rate period in order to pay an installment of the Term Loan as
and when due. All elections provided for herein shall be made electronically (if
applicable), telephonically or in writing and must be received by Lender not
later than 12:00 Noon Borrower’s local time in order to be considered to have
been received on that day. Upon expiration of any fixed rate period for a
Converted Amount, interest on such Converted Amount shall automatically accrue
at the variable rate option unless such Converted Amount is repaid or fixed for
an additional period in accordance with the terms hereof.

    Section 2.8 Broken Funding Surcharge. Notwithstanding any provision
contained in the Credit Agreement giving the Borrower the right to repay the
Term Loan prior to the date it would otherwise be due and payable, the Borrower
agrees to provide three Business Days’ prior written notice for any prepayment
of any Converted Amount and that in the event it repays any Converted Amount
prior to the applicable maturity date or prior to the last day of the fixed rate
period applicable thereto (whether such payment is made voluntarily, as a result
of an acceleration, or otherwise), the Borrower will pay to Lender a surcharge
in an amount equal to the excess, if any, of (i) the present value of the
aggregate remaining periodic principal and interest payments due and allocable
to such prepaid Converted Amount from the date of prepayment through the fixed
rate period of such Converted Amount using a discount rate equal to the yield to
maturity of the U.S. Treasury Note with a maturity date closest to the remaining
fixed rate period of such Converted Amount on the Business Day immediately
preceding the date of the prepayment over (ii) the Converted Amount, absent such
prepayment.

Borrower hereby represents and warrants to the Lender that after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).





--------------------------------------------------------------------------------



 



Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.
Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect and that the information provided by
Borrower is and remains true and correct.
This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.
THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.
 
The Internal Revenue Service does not require your consent to any provision of
this document other than the following certification required to avoid backup
withholding. Under penalties of perjury, I/we certify that the Taxpayer
Identification Number shown herein is correct and that I/we am/are not subject
to backup withholding either because I/we are exempt, have not been notified
that I/we are subject to backup withholding due to failure of reporting interest
or dividends, or the Internal Revenue Service has notified me/us that I/we
am/are no longer subject to backup withholding. I/we am/are a U.S. person
(including U.S. resident alien):

Siouxland Ethanol, LLC   223902184

BORROWER:
Siouxland Ethanol, LLC

       
By:
  /s/ Charles Hofland  
 
     
 
  Charles Hofland, President  

Address for Notice:   P.O. Box 147
Jackson, NE 68743

LENDER:
Farm Credit Services of America, FLCA
Farm Credit Services of America, PCA

       
By:
  /s/ Shane Frahm  
 
     
 
  Shane Frahm, Vice President  

